Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ response dated 2/10/2022 and the amendment dated 11/28/2018, where claims 9, 10 and 13-22 are canceled and claim 1 is amended. No claims are newly added. This Office Action is non-final because it contains new grounds of rejection, to which Applicant has not previously had the opportunity to respond.
Claims 1-8, 11 and 12 are pending in the instant application and are examined on the merits herein.	
Priority
The application is a National Stage entry of PCT/IB2015, filed on 4/30/2015, which claims priority to provisional application 61/986502, filed on 4/30/2014.

Information Disclosure Statement
The information disclosure statement (IDS) dated 2/10/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Withdrawn Rejections
Applicant’s response, filed on 2/10/2022, with respect to the rejection of claims 1-8 and 11-12 under 35 U.S.C. §103 as being unpatentable over Petkov et al., in view of a withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Renshaw et al. (US 2010/0041621, PTO-892), in view of Stewart et al. (US 9,883,831, filed Jan 2014, PTO-892), further in view of Komatsu et al. (US 2006/0189566, PTO-892) and Maletto et al. (US 2007/0248696, PTO-892).
Renshaw et al. discloses a method of improving cognitive performance, in a healthy human subject, by orally administering citicoline, in a dose range of 50-2000 mg/day, for a duration range of 3 days to 10 years.(Claim 9, ¶0007, 0047, 0049) Renshaw et al. exemplifies that a neuropsychologically healthy adult may self-administer a drink containing 250 mg of CDP-choline once daily for a period of greater than six weeks, to demonstrate improvement in cognitive function, measured by an improved score on a cognitive function test, relative to an untreated baseline. (¶0050) Renshaw et al. discloses that among art recognized tests that are effective for measuring improvement in cognitive function is the finger tapping test. (¶0052)

Stewart et al. discloses that the finger tapping test measures the motor speed and dexterity of a patient being instructed to tap a displayed spot either as fast as possible or at a specific cadence.(Col. 4, Ln. 45; Col. 11, Ln. 12-34)
Komatsu et al. discloses that a CDP-choline based composition is known to be effective for muscle building in healthy individuals. (Abstract)
Maletto et al. discloses that compositions comprising choline, dimethylaminoethanol, and cytidine 5'-diphosphocholine are effective for improving neuromuscular facilitation and enhancing cognitive function. (Abstract, Claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the finger tapping test could be selected from among any of the functionally equivalent tests to assess cognitive function in the method of Renshaw. As per Stewart, the finger tapping test measures motor speed, dexterity and accuracy of finger tapping, wherein dexterity and accuracy would be recognized as within the scope of the instantly claimed “control”. Hence, the improvement in cognitive function by administering citicoline, as assessed by the finger tapping test, in the method of Renshaw, would result in improvement in motor speed and control of the muscles of the hand and fingers, thereby arriving at the instant invention. One would have a reasonable assurance of success in selecting a fine motor control test, such as the finger tapping test, to assess improvement in cognitive function, explicitly when administering citicoline, based on the disclosure of Maletto and Komatsu. Specifically, Maletto and Komatsu teach that citicoline compositions are 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623